LNYC Loft, LLC v Loo (2017 NY Slip Op 01996)





LNYC Loft, LLC v Loo


2017 NY Slip Op 01996


Decided on March 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Webber, Gesmer, JJ.


650969/11 3452 3451

[*1]LNYC Loft, LLC, etc., et al., Plaintiffs-Appellants,
vDavid J. Loo, et al., Defendants, Stanley Perelman, et al., Defendants-Respondents.


Rosenfeld & Kaplan, LLP, New York (Steven M. Kaplan of counsel), for appellants.
Ganfer & Shore, LLP, New York (Steven J. Shore of counsel), for respondents.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered February 9, 2016, which, to the extent appealed from, granted defendants-respondents' motion for summary judgment dismissing the second cause of action for tortious interference with contract, unanimously reversed, on the law, with costs, and the motion for summary judgment denied. Appeal from order, same court and Justice, entered August 29, 2016, which granted plaintiff's motion for reargument and, upon reargument, adhered to its February 9, 2016 decision, unanimously dismissed, without costs, as academic.
The record demonstrates that respondents lacked an economic interest in the breaching party, Hudson Opportunity Fund I, LLC, and, rather, acted in their own economic interest in allegedly procuring the breach. Accordingly, they do not have an economic interest defense to the tortious interference claim asserted against them (see White Plains Coat & Apron Co., Inc. v Cintas Corp., 8 NY3d 422, 426 [2007]; Wells Fargo Bank, N.A. v ADF Operating Corp., 50 AD3d 280, 281 [1st Dept 2008]).
We have considered the parties' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2017
CLERK